internal_revenue_service department of the treasury number release date index number washington dc person to contact bethany a ingwalson id telephone number refer reply to cc intl br3-plr-112511-00 date date legend corp a corp b corp c corp d corp e corp f corp g corp h corp i corp j corp k country x country y country z business j dollar_figurey year year year year year date date date date date date date date date dear this is in response to your letter dated date as supplemented by your letters dated date date date and date requesting a ruling that the corp a consolidated_group be permitted to take into account under sec_905 the payment of additional country x income taxes in respect of corp b that are expected to be assessed after corp b has been liquidated the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for a ruling all of the information submitted is subject_to verification on examination immediately prior to the transactions described herein corp a was the common parent of an affiliated_group_of_corporations filing consolidated federal_income_tax returns corp c was a wholly owned domestic subsidiary of corp a and a member of the corp a consolidated_group corp d was a wholly owned domestic subsidiary of corp c and a member of the corp a consolidated_group corp e was a wholly owned domestic subsidiary of corp d and a member of the corp a consolidated_group corp d and corp e collectively owned percent of corp h a country x entity that was treated as a corporation for u s income_tax purposes corp d held a portion of its corp h stock directly and a portion of its corp h stock indirectly through its wholly owned subsidiary corp f corp f is a country y entity treated as a corporation for u s income_tax purposes corp e held all of its corp h stock indirectly through its wholly owned subsidiary corp g corp g is a country z entity treated as a corporation for u s income_tax purposes corp h owned percent of corp b a country x entity that was treated as a corporation for u s income_tax purposes corp h also owned percent of corp i a country x entity that was treated as a corporation for u s income_tax purposes the corp a consolidated_group and each of the foreign entities used the calendar_year as their taxable_year corp b was a controlled_foreign_corporation engaged in business j and had been wholly owned by corp h since year all of the taxable_income accrued by corp b for year sec_2 and had been taken into account by the corp a consolidated_group under sec_951 and all country x income taxes accrued by corp b for those years had been deemed paid_by the corp a consolidated_group under sec_960 corp a wished to restructure its operations in order to reduce costs and make it possible for corp a to achieve a more efficient use of available capital as part of the restructuring the following transactions occurred or will occur an election was made pursuant to sec_301_7701-3 to treat corp i as a disregarded_entity for u s income_tax purposes effective date on date the board_of directors of corp h adopted a plan of complete_liquidation an election was made pursuant to sec_301_7701-3 to treat corp h as a partnership for u s income_tax purposes effective date on date corp f and corp g sold all of their stock in corp h and corp d sold a portion of its stock in corp h to a country x branch of corp c on date corp h transferred corp i to corp d in exchange for corp d’s remaining stock in corp h which was then canceled on date corp b merged into corp h effective for country x tax and commercial law purposes on date and for country x civil law purposes upon registration by appropriate judicial process the merger is intended to be treated as a liquidation into corp c for u s income_tax purposes on date corp h sold all or substantially_all of its assets including the assets received from corp b to the country x branch of corp c for cash and the assumption of some or all of the liabilities of corp h including the liabilities of corp b on date corp h made a distribution to the country x branch of corp c corp h will make at least one additional distribution to the country x branch of corp c including a final liquidating_distribution on date corp a merged with and into corp j it is anticipated that corp c will soon merge with and into corp k with corp k succeeding to all of the assets and liabilities of corp c corp j and corp k are domestic corporations it is expected that upon the completion of country x tax audits of the country_x_income_tax returns filed by corp b for year sec_2 and additional country x income taxes will be assessed in respect of corp b in an amount that may exceed dollar_figurey it is expected that the assessments will not occur until after date sec_901 permits a taxpayer to elect to credit income taxes paid_or_accrued to a foreign_country against the taxpayer’s u s income_tax sec_902 allows a domestic_corporation that owns at least ten percent of the voting_stock of a foreign_corporation to credit under sec_901 foreign_income_taxes of the foreign_corporation that the_domestic_corporation is deemed to pay the amount of foreign_income_taxes that a domestic_corporation is deemed to pay during any given taxable_year is determined by multiplying the foreign corporation’s pool of post-1986_foreign_income_taxes by the ratio of the dividends received by the_domestic_corporation from the foreign_corporation during the taxable_year to the foreign corporation’s pool of post-1986_undistributed_earnings in chart form the deemed-paid tax calculation is as follows deemed-paid taxes post-1986_foreign_income_taxes x dividends received post-1986_undistributed_earnings sec_960 allows a parallel deemed-paid credit for a domestic_corporation that is a shareholder of a controlled_foreign_corporation when the_domestic_corporation is required to include in income under sec_951 undistributed_earnings of the controlled_foreign_corporation the amount of the credit is determined by the same formula as above except that the numerator of the ratio is the amount of the sec_951 inclusion for the taxable_year rather than the amount of dividends received during the taxable_year sec_960 sec_1_960-1 sec_905 governs the treatment of adjustments in foreign_income_tax liability the taxpayer_relief_act_of_1997 pub_l_no sec_1102 sec_111 stat amended sec_905 the amendment is effective for foreign_income_taxes relating to taxable years beginning after date except where otherwise indicated all references to sec_905 are to the amended version of sec_905 as in effect prior to the taxpayer_relief_act_of_1997 sec_905 provided that if accrued taxes when paid differ from the amounts claimed as credits by the taxpayer or if any_tax paid is refunded in whole or in part the taxpayer must redetermine its u s income_tax_liability for the year or years affected as amended sec_905 generally requires a taxpayer to redetermine its u s income_tax_liability for the year or years affected if accrued taxes when paid differ from the amounts claimed as credits by the taxpayer any_tax paid is refunded in whole or in part or accrued taxes are not paid before the date that is two years after the close of the taxable_year to which the taxes relate sec_905 authorizes the secretary to prescribe adjustments to the pools of post-1986_foreign_income_taxes and the pools of post-1986_undistributed_earnings under sec_902 and sec_960 in lieu of such a redetermination sec_905 provides that except as provided in sec_905 no credit is allowed for foreign taxes that are not paid within two years of the close of the tax_year to which they relate sec_905 provides that if any such unpaid taxes are subsequently paid they must be taken into account in the case of taxes deemed paid under sec_902 or sec_960 for the taxable_year in which paid and no redetermination shall be made by reason of such payment and in any other case for the taxable_year to which such taxes relate sec_905 and ii sec_989 authorizes the secretary_of_the_treasury to prescribe regulations providing for alternative adjustments to the application of sec_905 temp sec_1_905-3t provides that a redetermination of united_states tax_liability generally is not required to account for the effect of a redetermination of foreign tax paid_or_accrued by a foreign_corporation on foreign taxes deemed paid_by a united_states_corporation under sec_902 or sec_960 instead adjustments must be made as required by temp sec_1_905-3t and id temp sec_1_905-3t provides in general that appropriate upward or downward adjustments must be made at the time of the foreign_tax_redetermination to the pool of post-1986_foreign_income_taxes and the pool of post-1986_undistributed_earnings of the foreign_corporation to reflect the effect of the foreign_tax_redetermination in calculating the amount of foreign taxes deemed paid with respect to distributions and inclusions that are includible in taxable years subsequent to the year affected by the foreign_tax_redetermination for purposes of the foreign_tax_credit a foreign_income_tax is considered to accrue in the taxable_year to which such foreign_income_tax relates even though the tax does not actually accrue and is not paid until a later year revrul_84_125 1984_2_cb_125 revrul_58_55 1958_1_cb_266 assessments of country_x_income_tax relating to taxable years beginning on or before date after the payment of the additional country x income taxes in respect of corp b for year sec_2 through the amount of accrued foreign_income_taxes used to calculate the corp a consolidated group’s deemed-paid credits under sec_960 will differ from the amount of accrued foreign_income_taxes ultimately paid accordingly payment of the anticipated assessments of country_x_income_tax for such taxable years will result in redeterminations of foreign_income_tax to which the pre-1998 version of sec_905 will apply under the pre-1998 version of sec_905 a taxpayer is generally required to redetermine its u s income_tax_liability for the taxable_year to which a foreign_income_tax redetermination relates temp sec_1_905-3t provides an exception to this rule when the foreign_income_tax redetermination involves a change in the foreign_income_tax liability of a foreign_corporation that may affect the amount of foreign_income_taxes deemed paid_by a taxpayer under sec_902 or sec_960 under the exception the foreign corporation’s pools of post-1986_foreign_income_taxes and undistributed_earnings are adjusted at the time the foreign_income_tax redetermination occurs and the redetermination is taken into account in calculating the amount of foreign_income_taxes deemed paid_by the taxpayer with respect to subsequent distributions and inclusions temp sec_1_905-3t the exception contained in the temporary treasury regulations does not contemplate cases like the instant one where the applicable foreign_corporation liquidates into its domestic parent before the redetermination of foreign_income_tax occurs in such cases the redetermination cannot be taken into account through a pooling adjustment at the time of the redetermination first the pools of the foreign_corporation cannot be adjusted at the time of the redetermination since the pools will not exist at such time second the effect of the redetermination cannot be reflected in calculating the amount of deemed-paid credits with respect to subsequent distributions and inclusions since no such distributions or inclusions will occur accordingly when an assessment of additional foreign_income_tax with respect to a foreign_corporation is paid after the foreign_corporation has been liquidated into its domestic parent the additional foreign_income_taxes must be taken into account under the general_rule contained in the pre- version of sec_905 by adjusting the foreign corporation’s earnings and taxes pools for the year to which the foreign_income_taxes relate and redetermining the u s shareholder’s deemed-paid taxes and u s tax_liability for such year and any intervening year affected by the adjustment therefore if for u s income_tax purposes corp b is considered to liquidate into corp c or corp k before the expected assessments of additional country_x_income_tax are paid the additional country x income taxes for year sec_2 and must be taken into account by making appropriate adjustments to corp b’s pools of post-1986_foreign_income_taxes and undistributed_earnings for those taxable years subject_to applicable limitations the corp a consolidated_group will be eligible to claim deemed-paid credits to the extent allowed under sec_902 or sec_960 for the additional country x income taxes in year and subsequent years assessments of country_x_income_tax relating to taxable years beginning after date after the payment of the additional country x income taxes in respect of corp b for year the amount of accrued foreign_income_taxes used to calculate the corp a consolidated group’s deemed-paid credits under sec_960 will differ from the amount of accrued foreign_income_taxes ultimately paid accordingly payment of the anticipated assessment of country_x_income_tax for year will result in a redetermination of foreign_income_tax under sec_905 sec_905 it is our understanding that the additional country x income taxes for year will be paid more than two years after the close of such year sec_905 governs the treatment of foreign_income_taxes that are paid more than two years after the close of the taxable_year to which the foreign_income_taxes relate sec_905 accordingly we assume that sec_905 will apply to any additional country x income taxes that are paid with respect to year sec_905 applies to payments of foreign_income_taxes in respect of a foreign_corporation that are taken into account under sec_902 or sec_960 it requires that such foreign_income_taxes be taken into account in the taxable_year in which they are paid ie it requires an adjustment to the foreign corporation’s pools of post-1986_undistributed_earnings and foreign_income_taxes for the taxable_year in which the foreign_income_taxes are paid sec_905 applies to payments of foreign_income_taxes to which sec_905 does not apply sec_905 requires that the foreign_income_taxes be taken into account in the taxable_year to which the taxes relate foreign_income_taxes of a foreign_corporation that are paid after the foreign_corporation has been liquidated into its domestic parent are not eligible to be taken into account under sec_902 or sec_960 in the taxable_year in which paid the foreign corporation’s pools cannot be adjusted for the year in which the foreign_income_taxes are paid since such pools will not exist at that time accordingly sec_905 does not apply when foreign_income_taxes are assessed against a foreign_corporation that liquidates into its domestic parent prior to the time the assessment is paid because sec_905 does not apply in such cases such cases are governed by sec_905 under sec_905 the foreign_income_taxes must be taken into account in the taxable_year to which the taxes relate therefore if for u s income_tax purposes corp b is considered to liquidate into corp c or corp k before the expected assessment of country_x_income_tax for year is paid appropriate adjustments must be made to corp b’s pools of post-1986_foreign_income_taxes and undistributed_earnings for year to reflect the additional country x income taxes paid with respect to such year subject_to applicable limitations the corp a consolidated_group will be eligible to claim deemed-paid credits to the extent allowed under sec_902 or sec_960 for the additional country x income taxes in year and subsequent years except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with respect to the following no opinion is expressed with respect to the effective date of the merger of corp b into corp h for u s income_tax purposes or with respect to the u s income_tax consequences of the merger see sec_332 sec_1_367_b_-3 no opinion is expressed with respect to the u s income_tax consequences of the election pursuant to sec_301_7701-3 to treat corp i as a disregarded_entity effective date see sec_332 sec_301_7701-3 and b -5 c no opinion is expressed with respect to the u s income_tax consequences of the election pursuant to sec_301_7701-3 to treat corp h as a partnership effective date see sec_331 sec_336 and sec_954 sec_301_7701-3 no opinion is expressed with respect to the u s income_tax consequences of the sale of stock in corp h by corp f and g to the country x branch of corp c see sec_954 and sec_951 a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative since rely barbara a felker branch chief branch office of the associate chief_counsel international
